Citation Nr: 1446504	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-05 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007, which included two tours in Iraq.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The February 2010 rating decision reopened the Veteran's claim for service connection for PTSD and denied the claim on the merits.  A January 2012 rating decision denied service connection for depressive disorder NOS and anxiety disorder NOS. 

Although the RO determined that new and material evidence had been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for PTSD, the Board must initially determine whether new and material evidence has been submitted regardless of the RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran requested a Board hearing on his February 2012 VA Form 9, but a VA Form 9, submitted in March 2012 by his representative declined a board hearing.  In the April 2014 SSOC issued by the RO, the Veteran was asked to clarify his request for a hearing, but no response to this request has been found in the claims file.  The Veteran having withdrawn his hearing request, the Board will proceed to consider the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2013). 

The record reflects that the Veteran filed a VA Form 9 in response to the issuance of a statement of the case in which the RO denied higher ratings for service connected right ankle and left ankle disabilities.  These issues have not been certified to the Board.  While the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue (see 38 C.F.R. § 19.35 (2013)), there is no indication from the record that the RO has completed all development in regard to these issues.  Accordingly, no action on the part of the Board on these issues is appropriate at this time. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 2008 rating decision that denied service connection for PTSD, was not appealed and is final.  

2.  Some of the evidence received since the June 2008 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for service connection for PTSD.   






CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Veteran filed an original claim for service connection for PTSD in April 2008.  The claim was denied in a June 2008 rating decision on the basis that the evidence failed to show a confirmed diagnosis of PTSD, or any other psychiatric condition, and that the Veteran failed to report for a VA examination.  The Veteran did not file a notice of disagreement (NOD), and the June 2008 rating decision became final. 
Relevant evidence of record at the time of the June 2008 rating decision consisted of the Veteran's service treatment records and VA medical records dated from June 2007 to June 2008.  Subsequently, in October 2009, the Veteran filed another claim for service connection for PTSD, which the RO construed as a claim to reopen its previous denial.  In the February 2010 rating decision on appeal, the RO reopened the Veteran's claim, but denied it on the merits.

The evidence received subsequent to the July 2008 rating decision includes, in relevant part, VA medical records dated from October 2009 to February 2010, which show diagnoses of anxiety disorder rule out PTSD and depressive disorder.  This evidence was not previously on file at the time of the Veteran's June 2008 denial; thus, it is new.  Furthermore, because it addresses whether the Veteran has a currently diagnosed acquired psychiatric disability, to include PTSD, the new evidence pertains to unestablished facts necessary to substantiate the claim of service connection.  Accordingly, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been submitted to reopen the claim for service connection for PTSD.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened, and the claim is granted to this extent only.


REMAND

After a close review of the record, the Board finds that additional development is needed prior to further disposition of the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, anxiety disorder, and depressive disorder.

The Veteran underwent a VA mental examination in January 2012.  Since the examination, additional VA treatment records have been associated with the claims file which include assessments of PTSD and depression.  See, e.g., May 29, 2013 (Dr. J.B.), June 2013, and February 2014 VA treatment records.  The Board finds that the examination report should be returned to the examiner for purposes of determining whether there is any change in the examiner's opinion in light of the additional relevant medical evidence.  

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  Specifically, the Veteran reported receiving treatment for depression and being prescribed Zoloft while in Iraq in 2003 to 2004, but no such records are present in the claims file.  Additionally, on his June 2004 post deployment health assessment, the Veteran was referred for mental health treatment, but no records of such treatment appear in the claims file.  On remand, the AOJ/AMC should attempt to locate any outstanding service treatment records.

The record reflects that the Veteran continues to receive periodic treatment for his psychiatric disorders at VA.  The record further reflects that the Veteran transferred treatment from the Indianapolis VAMC to the Dayton VAMC.  Updated treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1) The RO/AMC should obtain records of mental health treatment the Veteran received from the Indianapolis VAMC dated February 2014 to the present and from the Dayton VAMC.  Any attempts to obtain those records and responses received thereafter should be associated with the Veteran's claims file.  

2) Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any treatment the Veteran underwent.  If such records are nonexistent or unavailable, the record should be annotated to reflect this.

3) Thereafter, return the claims file to the January 2012 VA examiner for an addendum opinion.  If the January 2012 VA examiner is unavailable, provide the claims file to another VA examiner for an addendum opinion.   In light of additional evidence associated with the claims file since the January 2012 VA examination report including VA treatment records that show assessments of PTSD and depression (see, e.g., May 29, 2013 (Dr. J.B.), June 2013, and February 2014 VA treatment records), is there any change in the previous opinion provided?  Please explain why.    

4) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


